Citation Nr: 0407568	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  99-18 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from February 1944 to May 1946 
and from May 1952 to November 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating action by the RO 
that denied service connection for diabetes mellitus with 
amputation of the 4th and 5th toes of the left foot.  In a 
rating action of August 1999 the RO denied entitlement to a 
total rating for compensation purposes based on individual 
unemployability.  The Board remanded this case to the RO in 
January 2001 for development in accordance with the newly 
enacted Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. 106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126).  
In October 2002 the Board denied entitlemnent to service 
connection for diabetes milletus with amputation of the left 
4th and 5th toes.  The Board undertook additional development 
of the issue of entitlement to a total rating for 
compensation purposes based on individual unemployability 
under the provisions of 38 C.F.R. § 19.9 (a)(2) (2002).  

In May 2003 the United States Court of Appeals for the 
Federal Circuit invalidated 38 C.F.R. § 19.9 (a)(2) in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Feed. Cir. 2003).  Accordingly, in October 
2003 the Board remanded the to the RO so that it could 
consider evidence developed by the Board.


REMAND

VA is required to specifically inform the claimant of the 
evidence needed to substantiate the claim, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002).  In 
accordance with the Board's January 2001, remand the RO 
provided this notice with regard to the claim for service 
connection for diabetes mellitus, but did not provide the 
notice with regard to the claim for a total rating for 
compensation purposes based on individual unemployment.

In recent decisions, the United States Court of Appeals for 
Veterans Claims has required strict adherence to the notice 
provisions of the VCAA.  See Huston v. Principi, 17 Vet. App. 
195 (2003); Quartuccio v. Principi, 16 Vet App 183 (2002); 
cf. Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In view of the above, this matter is REMANDED for the 
following action:

The RO should provide the veteran with 
the specific notice required under the 
provisions of 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159(b) (2003) with regard to 
the claim for a total rating for 
compensation purposes based on individual 
unemployment.  

The case should then be returned to the Board if otherwise in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




